Citation Nr: 0728509	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right hip disorder to 
include arthritis.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
November 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Baltimore, Maryland, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied the veteran's claims for service 
connection for herniated disc, L5-S1, and a right hip 
condition to include arthritis.

The veteran testified at a hearing before the undersigned 
conducted at the Board's central office in Washington, D.C. 
in March 2005.  A transcript of the hearing is of record.

In August 2006, the Board remanded the appeal as to both 
issues to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  In a May 2007 
rating decision, the AMC granted service connection for 
residuals of a motor vehicle accident, status post herniated 
disc L5-S1 and lumbar spondylosis (lumbar spine disability), 
and assigned an initial 20 percent disability rating, 
effective February 7, 2002.  Thus, the issue of service 
connection for a lumbar spine disability is no longer in 
appellate status.  The case is now before the Board for 
further appellate consideration of the remaining issue.
 
The remaining issue on appeal is REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006).  This law 
redefines the obligations of VA to notify and assist a 
claimant seeking VA benefits.  Regulations implementing the 
VCAA have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  The VCAA and implementing 
regulations apply in the instant case.

The veteran seeks service connection for a right hip disorder 
to include arthritis.  As noted below, there appear to be 
some differing medical opinions as to whether the veteran has 
a diagnosed right hip disorder, separate and distinct from 
his service-connected lumbar spine disability, and the 
etiology of such disorder.

In compliance with the Board's August 2006 remand, the 
veteran underwent VA orthopedic examination in January 2007, 
and a medical opinion with regard to a right hip disorder was 
given by the VA examiner following a review of the claims 
file, in February 2007.  At that examination, the veteran 
stated that he began to have soreness in his right groin area 
in 1994 or 1995; and that he went to the doctor in 1996, who 
told him that he had chronic arthritis while in service.  He 
added that the hip pain he had in service continued and never 
went away and that it increased in 2005 and 2006.  The 
veteran complained of pain from the distal anterior right 
thigh up to his anterior right upper thigh and groin region 
that seemed to radiate around to his lower back.  He also 
complained of tingling sensation in his right leg from his 
lower back to his foot. 

On examination, there was some pain in the proximal right 
thigh and range of motion of the right hip was decreased when 
compared to the left hip.  The VA examiner noted that, a 
review of the service medical records revealed that the 
veteran had fractured his right femur in 1974 at the age of 
14.  Nerve conduction and electromyography (EMG/NCV) studies 
performed in December 1991 were abnormal and showed right 
lumbosacral radiculopathy involving the posterior ramus only.  
Private x-rays taken in February 2005 revealed mild to 
moderate degenerative changes of both hips with osteophyte 
formation and a deformity of the right proximal third shaft 
of the femur on the edge of the film, which might be due to 
old trauma.  January 2007 VA x-rays of the right hip showed 
no bone or soft tissue abnormality; however, there was 
remodeling of the proximal end of the right femur suggestive 
of an old healed fracture.  The pertinent diagnoses were: 
lumbar spondylosis with history of lumbar radiculopathy with 
transitional lumbosacral vertebra; healed old fracture of 
proximal one-third of the right femur, well healed with 
minimal deformity; and that the etiology of right hip pain 
was unclear (magnetic resonance image (MRI) of right hip was 
ordered).  The VA examiner speculated that there may be some 
early degenerative arthritis of the right hip joint.

In response to questions posed in the Board's remand, the VA 
examiner stated that he did not find any objective evidence 
that, if any right hip disability occurred before October 
1978, there was as likely as not an increase in disability 
beyond the natural progress of the disorder during the 
veteran's period of military duty as the x-ray changes noted 
in January 2007 were minimal.  He added that, except for an 
undated medical record of right hip symptoms (pain), the 
examiner did not find any localized right hip condition.  
However, he ordered an MRI to determine what might be the 
etiology of the veteran's right hip symptoms, noting that the 
pain might be referred from some other area such as the 
veteran's lower back.  There is no indication in the record 
that the requested MRI study was performed.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

Since the veteran was recently awarded service connection for 
a lumbar spine disability, the Board is of the opinion that 
copies of the MRI of the veteran's right hip should be 
associated with the record and then the claims file should be 
reviewed by the same VA examiner who ordered them for an 
opinion as to whether the veteran has a separate and distinct 
right hip disability in addition to his lumbar spine 
disability and, if so, whether such hip disability was either 
caused by, or aggravated by, the veteran's service-connected 
lumbar spine disability.  If an MRI was not performed, one 
should be done on remand, prior to seeking an addendum to the 
February 2007 VA opinion.  

The provisions of 38 C.F.R. § 3.655 (2006) address the 
consequences of a veteran's failure to appear for a scheduled 
medical examination.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without an examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record. 

The RO/AMC should ensure that the veteran receives 
appropriate notice of the regulations pertinent to his claim 
for service connection for a right hip disorder as secondary 
to a service-connected disability.

Finally, in September 2007, the veteran submitted additional 
medical evidence to the Board, consisting of VA medical 
records, dated during July and August 2007, regarding his 
complaints of, and treatment for, low back pain.  The records 
are from the VA medical center (VAMC) in Washington, D.C.  
The veteran did not provide a waiver of initial RO review of 
this new medical evidence.  

Accordingly, while the Board regrets the further delay in the 
veteran's appeal, fairness demands that the case be REMANDED 
for the following action:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish service connection for a 
disability on a secondary basis under 
38 C.F.R. § 3.310 (2006). 

2.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
at the VAMC in Washington, D.C., for the 
period from January 2007 to the present.  
If any records are unavailable, a note to 
that effect should be placed in the 
claims file and the veteran and his 
representative so advised in writing.

3.  Then, the RO/AMC should arrange for 
the February 2007 VA examiner, if 
available, to review the claims file, 
along with a copy of the requested MRI of 
the veteran's right hip, to determine the 
etiology of any right hip disorder found 
to be present.  

(a)  If an MRI of the veteran's 
right hip was not yet performed, one 
should be scheduled and performed 
prior to sending the claims file to 
the VA examiner for review.  

(b)  If, and only if, the February 
2007 VA examiner is no longer 
available, should the veteran's 
claims file be sent to another 
orthopedist to review and to provide 
an opinion.  If, and only if, the 
new VA medical specialist deems it 
necessary, should the veteran be 
scheduled for a new clinical 
examination.  The medical specialist 
who reviews the claims file and, if 
necessary, re-examines the veteran 
should provide an opinion addressing 
the following questions:
        
i.	Does the veteran the 
veteran currently have a 
diagnosed right hip 
disorder manifested by 
degenerative arthritis or 
another right hip disorder 
(or disorders)?

ii.	If he has such a 
disability (or 
disabilities), does it 
represent a disease 
process or the residuals 
of an injury?

iii.	Taking into consideration 
the evidence incorporated 
in the service and post-
service medical records, 
for each right hip 
disorder identified, the 
medical specialist is 
requested to render an 
opinion as to whether the 
disorder is a separate 
disability distinct from 
the veteran's service-
connected lumbar spine 
disability and when the 
disorder was incurred.

iv.	For each right hip 
disorder determined to be 
separate and distinct from 
the veteran's service-
connected lumbar spine 
disability, the medical 
specialist should proffer 
an opinion, with 
supporting analysis, as to 
the likelihood(s) that the 
right hip disorder was 
caused by, or aggravated 
by, the veteran's service-
connected lumbar spine 
disability.  The degree of 
right hip disorder that 
would not be present but 
for the service-connected 
lumbar spine disability 
should be identified.  

v.	The medical specialist is 
also requested to render 
an opinion as to whether 
it is at least as likely 
as not (i.e., to at least 
a 50-50 degree of 
probability) that any 
currently diagnosed right 
hip disorder is 
permanently aggravated by 
the veteran's service-
connected lumbar spine 
disability or whether such 
a relationship is unlikely 
(i.e., less than a 50-50 
probability).  The 
examiner should be advised 
that aggravation is 
defined, for legal 
purposes, as a worsening 
of the underlying 
condition versus a 
temporary flare-up of 
symptoms.

(c)  A rationale should be provided 
for all opinions expressed.  If this 
is not possible, the medical 
specialist should so state.  The 
claims file must be provided to the 
examiner for review and the 
examination report should indicate 
if the examiner reviewed the 
veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it  

4.  Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for a right hip disorder to 
include arthritis.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue remaining on appeal since the May 
2007 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



